Appellant asks leave to file a second motion for rehearing and accompanies same with a review of some of the questions raised in his original motion for rehearing which were not discussed by us in our opinion on said motion. Each of the matters now raised was carefully considered in the original opinion *Page 302 
herein, and we have again gone over them in the light of this request. We think appellant in error in his objection to paragraph 18 of the court's charge, said objection being that it limits the jury's consideration to threats which had been communicated to him by other parties and that it is calculated to cause them to not regard the threats claimed to have been made directly to appellant by Hobart Keaton. We do not think the charge subject to this criticism. An examination of said paragraph makes it appear that the court told the jury that if either Sarah Gunn or Hobart Keaton had made threats against the life of appellant and "that same came to the ears of defendant or he was informed thereof," and we can not follow appellant when he insists that this did not include threats made directly to appellant by his step-son.
Other errors complained of in the charge amount to mere inaccuracies in the use of words, none of which seem to us to be so variant from what should have been said as to give rise to any possibility of misunderstanding or injury. Nor can we agree with appellant that the charge on manslaughter is defective. It does not limit the jury's consideration in determining the adequacy of the cause, to the conduct of either Hobart Keaton or his mother and expressly authorizes the jury to take into consideration, in addition to what occurred at the time of the homicide, "the past conduct of the deceased, Sarah Gunn and Hobart Keaton or either of them toward the defendant, . . . in fact all the facts and circumstances in the case should be considered by the jury. An act standing alone may not be sufficient provocation, but may be ample when one in a series of similar acts, or when it has been preceded by an insolent and aggravating course of conduct, whether similar or not to the act committed at the time of the homicide." So also in applying the law to the facts in the charge on manslaughter, the jury were given the liberty of considering the matter from all the facts and circumstances then known to appellant.
We regret that we can not agree with learned counsel in his contentions in this case. The case has been most vigorously defended and as far as we are able to see, every question pertaining to the rights of the appellant has been raised and presented.
The application for permission to file a second motion for rehearing will be denied.
Rehearing denied. *Page 303